PER CURIAM.
The Business Bank of Saint Louis (Appellant) appeals from the March 27, 2017 Final Judgment of the trial court entering summary judgment in favor of Brown & James, P.C. (Respondent) on Counts I and II of Appellant's Second Amended Petition and dismissing Count III for failure to state a claim. We have reviewed the briefs of the parties and the record on appeal and conclude Respondent was entitled to judgment as a matter of law on Counts I and II, ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993) ; and Count III failed to state a claim. Philips v. CitiMortgage, Inc., 430 S.W.3d 324, 329 (Mo. App. E.D. 2014). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).